Title: From George Washington to Brigadier General Charles Scott, 3 October 1778
From: Washington, George
To: Scott, Charles


          
            Sir.
            Head Quarters [Fishkill] 3d October 1778.
          
          I have received your letter of yesterdays date, and am glad that Capt. Leavensworth has found means to elude the enemys posts—I wish him to use his utmost endeavours to ascertain the truth of the following intelligence transmitted me by Major Gray from Norwalk—“From the 19th or 20th Ulto to the 24th (when his informant left New York) Troops were constantly embarking from the City to the Narrows—to the amount as was judged of two or three thousand—Twenty eight Sail were loading Wood for Newport—at Huntington & Twenty Sail for New York—in Cold Spring Harbour—Governor Tryon was employed in Swearing the Inhabitants at Huntington—Admiral Gambier had taken the Command.”
          Your treatment of the wounded Lieutenant cannot but have my approbation—such Conduct is invariably to be observed to an enemy in his unfortunate circumstances We have no authority to punish the persons taken in the fact of illicit commerce—any farther than by seizing their merchandize—and delivering their persons to the civil magistrate—if there are any circumstances which incline you to dispense with the latter—it may be well at least to take the names of the Offenders—and threaten them in case of a relapse with the full rigour of the Law.
          The Horses taken from disaffected persons, & which by their situation were liable to fall into the enemys hands—should be sent to the Quarter Master Genl who will take an account of them and their value. I am &c.
        